' '    ~
      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of!   :J-,0
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                           V,                                        (For Offenses Committed On or After November I, 1987)


                     Wilmer Josseny Ramirez-Palacios                                 Case Number: 3:19-mj-22701

                                                                                     Marc Xavier Carlos
                                                                                     Defendant's      ,,        .
      REGISTRATION NO. 7232 5180
                                                                                                            FILED
      THE DEFENDANT:                                                                                          JUL O8 2019
       l2J pleaded guilty to count( s) I of Complaint
       •    was found guilty to count( s)                                               CLf,RK
                                                                                 --· ....:-.           us,~~~A~IXTF ,.,~~URT
                                                                                             :·.;.,.~, ..;_,_,           , IFORNIA
            after a plea of not guilty.                                          BY                                        DEPUTY

            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                   Nature of Offense                                                              Count Number(s)
      8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

       D The defendant has been found not guilty on count(s)
                                                                               -------------------
       •    Count( s)
                         -~----------------
                                                                                      dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     .&IME SERVED                              •    _ _ _ _ _ _ _ _ _ _ days

       l2J Assessment: $10 WAIVED l2J Fine: WAIVED
       l2J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Monday, July 8, 2019




                                                                                   UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                       3:19-mj-22701
